EXECUTION VERSION


EXHIBIT 10.1
SHAREHOLDER AGREEMENT
This SHAREHOLDER AGREEMENT, dated as of January 28, 2019 (this “Agreement”), is
by and between Spectrum Brands Holdings, Inc., a Delaware corporation
(“Spectrum”), and Energizer Holdings, Inc., a Missouri corporation (the
“Company,” and together with Spectrum, the “Parties” and each, a “Party”).
WHEREAS, pursuant to the Acquisition Agreement, dated as of November 15, 2018
(the “Acquisition Agreement”), between Spectrum and the Company, the Company is
acquiring the Business (as defined in the Acquisition Agreement) from Spectrum
(the “Transaction”) in exchange for consideration that includes shares of the
Company’s common stock, par value $0.01 per share, that constitute the Stock
Consideration (as defined in the Acquisition Agreement) (the “Shares”); and
WHEREAS, as a condition to the willingness of the Company and Spectrum to enter
into the Acquisition Agreement, the Parties are entering into this Agreement,
which sets forth certain terms and conditions regarding, among other things,
transfer restrictions and registration rights to which the Shares will be
subject.
NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
ARTICLE I

DEFINITIONS
Section 1.1          Certain Definitions. As used in this Agreement, the
following terms will have the following respective meanings:
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such first Person, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, as trustee or executor or
otherwise; provided, however, that in no event shall the Company, any of its
Subsidiaries, or any of the Company’s other controlled Affiliates (in each case
after giving effect to the Transaction) be deemed to be Affiliates of Spectrum
or any of Spectrum’s Affiliates for purposes of this Agreement; provided,
further, however that any reference contained herein with respect to an
Affiliate of Spectrum shall mean (and shall only apply to) a controlled
Affiliate of Spectrum.
“Beneficial Ownership,” “Beneficially Owned” and “Beneficially Owns” have the
meanings specified in Rule 13d-3 promulgated under the Exchange Act, including
the provision that any member of a “group” will be deemed to have beneficial
ownership of all securities beneficially owned by other members of the group,
and a Person’s beneficial ownership of securities will be calculated in
accordance with the provisions of such Rule; provided, however, that a Person
will be deemed to be the beneficial owner of any security which may be acquired
by such Person whether within sixty (60) days or thereafter, upon the
conversion, exchange or exercise of any rights, options, warrants or similar
securities to subscribe for, purchase or otherwise acquire (x) capital stock of
any Person or (y) securities directly or indirectly convertible into, or
exercisable or exchangeable for, such capital stock of such Person.
“Block Trade” means a Spectrum Underwritten Offering which is
a no-roadshow “block trade” takedown off a Shelf Registration Statement.
“Board” means the Board of Directors of the Company.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in St. Louis,
Missouri.

--------------------------------------------------------------------------------

“Bylaws” means the Third Amended and Restated Bylaws of the Company as in effect
on the date hereof.
“Charter” means the Third Amended and Restated Articles of Incorporation of the
Company as in effect on the date hereof.
“Closing” has the meaning set forth in the Acquisition Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means (i) the common stock of the Company, par value $0.01 per
share, (ii) any securities of the Company or any successor or assign of the
Company into which such stock is reclassified or reconstituted or into which
such stock is converted or otherwise exchanged in connection with a combination
of shares, recapitalization, merger, sale of assets, consolidation or other
reorganization or otherwise or (iii) any securities received as a dividend or
distribution in respect of the securities described in clauses (i) and (ii)
above.
“Confidential Information” means all non-public information (irrespective of the
form of communication, and irrespective of whether obtained prior to or after
the date hereof or whether pursuant to this Agreement or otherwise) concerning
the Company or its controlled Affiliates that may be or may have been furnished
to any Person by or on behalf of the Company, its controlled Affiliates or its
or their respective Representatives, other than information which (a) becomes
generally available to the public other than as a result of a breach of this
Agreement or another duty or obligation of confidentiality, (b) becomes
available to such Person on a non-confidential basis from a source other than
the Company, its Affiliates or its or their respective
Representatives; provided, that the source thereof is not known by such Person
or such of its Affiliates or its or their respective Representatives to be bound
by a duty or obligation of confidentiality, or (c) is independently developed by
such Person, its Affiliates or its or their respective Representatives without
the use of or reference to any information that would otherwise be Confidential
Information hereunder.
“Counsel to Spectrum” means one (1) counsel selected by Spectrum in a Piggyback
Takedown, Spectrum  Underwritten Offering or Shelf Registration, as applicable.
“Derivative Instruments” means any and all derivative securities (as defined
under Rule 16a-1 under the Exchange Act) that increase in value as the value of
any Equity Securities of the Company increases, including a long convertible
security, a long call option and a short put option position, in each case,
regardless of whether (a) such interest conveys any voting rights in such
security, (b) such interest is required to be, or is capable of being, settled
through delivery of such security or cash or (c) other transactions hedge the
economic effect of such interest.
“Director” means a member of the Board.
“Disclosure Package” means the following, collectively, with respect to any
offering of Registrable Securities, (i) the preliminary Prospectus, in the form
provided to Spectrum for delivery to purchasers of Registrable Securities,
(ii) each Free Writing Prospectus, in the form provided to Spectrum for delivery
to purchasers of Registrable Securities and (iii) all other information, in each
case, that is deemed, under Rule 159 promulgated under the Securities Act, to
have been conveyed to purchasers of securities at the time of sale of such
securities (including, without limitation, a contract of sale).
“Equity Securities” means (a) Voting Securities, (b) any securities of the
Company that are convertible, exchangeable or exercisable (whether presently
convertible, exchangeable or exercisable or not) into or for Voting Securities
(including within the meaning of Treasury Regulation Section 1.382-4(d)(9)), (c)
any options, warrants and rights issued by the Company (whether presently
convertible, exchangeable or exercisable or not) to purchase Voting Securities
or convertible, exchangeable or exercisable (whether presently convertible,
exchangeable or exercisable or not) into Voting Securities (including within the
meaning of Treasury Regulation Section 1.382-4(d)(9)), and (d) any other
interests that would be treated as “stock” of the Company pursuant to Treasury
Regulation Section 1.382-2T(f)(18).
2

--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.
“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.
“Governmental Entity” means any federal, state, local, municipal or foreign
government or subdivision thereof or any other governmental, administrative,
judicial, arbitral, legislative, executive, regulatory or self-regulatory
authority (including the New York Stock Exchange and FINRA—Financial Industry
Regulatory Authority), instrumentality, agency, commission or body.
“Hedging Transaction” means any short sale (whether or not against the box) or
any purchase, sale or grant of any right (including any put or call option) with
respect to any security (other than a broad-based market basket or index) that
includes, relates to or derives any significant part of its value from the
Common Stock.
“Holdback Period” has the meaning ascribed to such term in Section 4.5.
“Indemnified Party” has the meaning ascribed to such term in Section 4.8(c).
“Indemnifying Party” has the meaning ascribed to such term in Section 4.8(c).
“Law” means any federal, state, local, municipal, foreign or other law, statute,
constitution, principle of common law, resolution, ordinance, code, edict,
decree, rule, regulation, order, award, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Entity.
“Liability” has the meaning ascribed to such term in Section 4.8(a).
“Lock-Up Period” has the meaning ascribed to such term in Section 3.1.
“Market Disruption Event” means, with respect to any date, (a) the failure of
the New York Stock Exchange to open for trading during its regular trading
session on such date; or (b) the occurrence or existence, for more than one half
hour period in the aggregate during the regular trading session, of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant exchange or otherwise) in the Common
Stock or in any options contracts or futures contracts relating to the Common
Stock.
“Permitted Transaction” means any pledge of any Equity Securities (including the
Shares) to comply with any customary collateral requirements under any current
or future bona fide financing arrangements for borrowed money.
“Person” means an association, a corporation, an individual, a partnership, a
joint venture, a limited liability company, an estate, a trust or any other
entity or organization, including a governmental authority, a group (with the
meaning of Section 13(d)(3) of the Exchange Act), or an “entity” within the
meaning of Treasury Regulation Section 1.382-3 (including any group of Persons
treated as a single entity under such regulation).
“Piggyback Takedown” has the meaning ascribed to such term in Section 4.4(a).
“Prospectus” means the prospectus related to any Registration Statement (whether
preliminary or final or any prospectus supplement, including, without
limitation, a prospectus or prospectus supplement that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance on Rule 415, 424, 430A, 430B or 430C under the Securities
Act, as amended or supplemented by any amendment or prospectus supplement),
including post-effective amendments, and all materials incorporated by reference
in such prospectus.
3

--------------------------------------------------------------------------------

“Registrable Securities” means any and all Shares Beneficially Owned by Spectrum
and Shares hereafter acquired, including Shares received in connection with any
stock splits, stock dividends, reclassifications, recapitalizations or other
distributions by the Company in respect of its Common Stock; provided, that
Registrable Securities held by Spectrum will cease to be Registrable Securities,
when (A) such Registrable Securities have been disposed of pursuant to an
effective Registration Statement, (B) such securities have been disposed of
pursuant to Rule 144, (C) Spectrum ceases to Beneficially Own Registrable
Securities equal to 2% or more of the Company’s outstanding shares of Common
Stock or (D) such securities have ceased to be outstanding.
“Registration Expenses” means all out-of-pocket expenses (other than Selling
Expenses) arising from or incident to the registration of the sale of
Registrable Securities in compliance with this Agreement, including, without
limitation, (i) SEC, stock exchanges, FINRA (including, without limitation,
fees, charges and disbursements of counsel in connection with FINRA
registration) and other registration and filing fees, (ii) all fees and expenses
incurred in connection with complying with any securities or blue sky laws
(including, without limitation, fees, charges and disbursements of counsel in
connection with blue sky qualifications of the Registrable Securities), (iii)
all printing, messenger and delivery expenses, (iv) the fees, charges and
disbursements of counsel to the Company and of its independent public
accountants and any other accounting and legal fees, charges and expenses
incurred by the Company (including, without limitation, any expenses arising
from any special audits or “comfort letters” required in connection with or
incident to any registration), and (v) with respect to Registrable Securities
that are listed on a national securities exchange, the fees and expenses
incurred in connection with the listing of such Registrable Securities.
“Registration Statement” means any registration statement filed pursuant to the
Securities Act.
“Regulatory Confirmation” has the meaning ascribed to such term in Section
2.1(d).
“Representatives” means, with respect to any Person, the directors, officers,
employees, investment bankers, accountants, attorneys or other advisors, agents
or representatives of such Person.
“Repurchase” has the meaning ascribed to such term in Section 3.4(a).
“Repurchase Date” has the meaning ascribed to such term in Section 3.4(b).
“Repurchase Notice” has the meaning ascribed to such term in Section 3.4(a).
“Repurchase Price” means a price per share equal to the greater of (a) the
volume-weighted average sales price per share taken to four decimal places of
Common Stock for the ten consecutive Trading Days beginning on the twelfth
(12th) Trading Day immediately preceding the date of delivery of a Repurchase
Notice, with each Trading Day measured from 9:30 a.m. New York time until 4:00
p.m. New York time, taking into account any adjustments made to reported trades
at or prior to 4:10 p.m., New York City time but excluding any after-market
trades, as published by Bloomberg L.P. under its AQR function (or any other
recognized quotation source mutually agreed to by Seller and Purchaser if such
function is not available or is manifestly erroneous), and with each such
Trading Day being a date during an “open window period” on which the Company is
permitted to make open market purchases of Common Stock pursuant to applicable
securities Laws (other than in accordance with a prearranged stock buyback
plan), and (b) $65.1175.  If at any time during the period between the date that
the “Purchaser Common Stock VWAP” (as defined in the Acquisition Agreement) is
set and the date a Repurchase Notice is given, any change in the outstanding
shares of capital stock of the Company shall occur as a result of any
reclassification, stock split (including reverse stock split) or combination,
exchange or readjustment of shares, or any stock dividend or stock distribution
with a record date during such period (an “Adjustment Event”), then the amounts
specified in clauses (a) and (b), respectively, of the Repurchase Price shall be
equitably adjusted to account for such Adjustment Event.
“Requesting Shareholders” has the meaning ascribed to such term in Section
4.4(a).
“Roadshow Expenses” means any costs and expenses (including travel expenses) for
any road shows incurred in connection with the registration and sale of
Spectrum’s Registrable Securities.
4

--------------------------------------------------------------------------------

“Rule 144” means Rule 144 under the Securities Act.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
“Selling Expenses” means underwriting fees, discounts, selling commissions,
underwriter expenses and stock transfer taxes relating to the registration and
sale of Spectrum’s Registrable Securities and the fees and expenses of
Spectrum’s own counsel.  For the avoidance of doubt, no Roadshow Expenses shall
be considered Selling Expenses.
“Shelf Period” has the meaning ascribed to such term in Section 4.1(a).
“Shelf Registration” means a registration of securities pursuant to a
Registration Statement filed with the SEC in accordance with and pursuant to
Rule 415 promulgated under the Securities Act.
“Shelf Registration Request” has the meaning ascribed to such term Section
4.1(a).
“Shelf Registration Statement” has the meaning ascribed to such term in Section
4.1(a).
“Spectrum Underwritten Offering” means an underwritten offering takedown to be
conducted by Spectrum in accordance with Section 4.3. For the avoidance of
doubt, the term “Spectrum Underwritten Offering” includes a Block Trade.
“Standstill Period” has the meaning ascribed to such term in Section 2.1(a).
“Subsidiary” of any Person shall mean any corporation, partnership, joint
venture, limited liability company, trust or other form of legal entity (whether
incorporated or unincorporated) of which (or in which) more than 50% of the
Beneficial Ownership of the stock or other equity interests of such entity is,
directly or indirectly, owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.
“Suspension Period” has the meaning ascribed to such term in Section 4.2.
“Trading Day” means a day on which (a) there is no Market Disruption Event; and
(b) trading in the Common Stock generally occurs on the New York Stock Exchange.
“Transfer Agent” has the meaning ascribed to such term in Section 3.6.
“Treasury Regulation” means any Treasury regulation, in effect from time to
time, promulgated under the Code.
 “Voting Period” has the meaning ascribed to such term in Section 2.1(b).
“Voting Securities” means the Common Stock and any other securities of the
Company of any kind or class having power generally to vote for the election of
Directors.
“WKSI” means a “Well-Known Seasoned Issuer” as defined in Rule 405 under the
Securities Act.
5

--------------------------------------------------------------------------------

ARTICLE II

COVENANTS
Section 2.1          Standstill; Voting.
(a) For the period beginning on the date hereof and ending on the twenty-four
(24) month anniversary of the date hereof (the “Standstill Period”), Spectrum
shall not, and shall cause its Subsidiaries, directors and officers and shall
direct its Representatives acting on its and its respective Subsidiaries’ behalf
not to, directly or indirectly (including through any arrangements with a third
party):
(i) effect or seek, offer or propose (whether publicly or otherwise) to effect,
or cause or participate in or in any way assist any other Person to effect or
seek, offer or propose (whether publicly or otherwise) to effect or participate
in, in each case directly or indirectly,
(1)
except for Equity Securities received by way of stock splits, stock dividends,
reclassifications, recapitalizations or other distributions by the Company in
respect of its Common Stock, (x) any acquisition, agreement to acquire, proposal
or offer to acquire (including through the acquisition of Beneficial Ownership)
of (by purchase or otherwise) any Equity Securities or Derivative Instruments,
or  (y) any authorization for or the making of a tender offer, exchange offer or
other offer or proposal, whether oral or written, to acquire (by purchase or
otherwise) any Equity Securities or Derivative Instruments of the Company;

(2)
engaging in any solicitation of proxies or written consents to vote (or withhold
the vote of) any Voting Securities, or conduct any binding or nonbinding
referendum with respect to any Voting Securities, or assist or participate in
any other way, in any solicitation of proxies (or written consents) with respect
to any Voting Securities, or otherwise become a “participant” in a
“solicitation,” as such terms are defined in Instruction 3 of Item 4 of Schedule
14A and Rule 14a-1 of Regulation 14A, respectively, under the Exchange Act, to
vote (or withhold the vote of) any securities of the Company;

(3)
seeking to advise, encourage, or influence any Person with respect to the voting
of (or execution of a written consent in respect of), acquisition of or
disposition of any securities of the Company;

(4)
any merger, recapitalization, reorganization, business combination or other
extraordinary transaction involving the Company, any Subsidiary of the Company,
or any of its or their respective securities or assets, or the making of any
public announcement with respect to such proposal or offer, in each case, other
than transactions contemplated by the Battery Agreement (as defined in the
Acquisition Agreement) and in Spectrum’s capacity as a party thereto;

(5)
any recapitalization, restructuring, liquidation, dissolution or other similar
transaction with respect to the Company or any of its Subsidiaries;

(6)
taking any action in support of or make any proposal or request that constitutes
(or would constitute if taken): (A) knowingly or intentionally advising,
controlling, changing, or influencing the Board or management of the Company,
including any plans or proposals to change the voting standard with respect to
Director elections, number or term of Directors or to fill any vacancies on the
Board, (B) any change in the capitalization, stock repurchase programs and
practices, or dividend policy of the Company, (C) any other change in the
Company’s management, business, or corporate structure, (D) seeking to have the
Company waive or make amendments or modifications to the Charter or Bylaws, or
other actions that may impede or facilitate the acquisition of control of the

6

--------------------------------------------------------------------------------

 
 
Company by any Person, (E) causing a class of securities of the Company to be
delisted from, or to cease to be authorized to be quoted on, any securities
exchange, or (F) causing a class of securities of the Company to become eligible
for termination of registration pursuant to Section 12(g)(4) of the Exchange
Act;

(7)
communicating with shareholders of the Company or others pursuant to Rule
14a-1(l)(2)(iv) under the Exchange Act, in each case in respect of any action
described in this Section 2.1(a);

(8)
engaging in any course of conduct with the purpose of causing shareholders of
the Company to vote contrary to the recommendation of the Board on any matter
presented to the Company’s shareholders for their vote at any meeting of the
Company’s shareholders or by written consent;

(9)
calling or seeking to call, or request the call of, alone or in concert with
others, any meeting of shareholders of the Company, whether or not such a
meeting is permitted by the Charter or Bylaws, including a “town hall meeting”
or initiating any shareholder proposal, or initiating or proposing any action by
written consent, in each case for action by the shareholders of the Company;

(10)
 act, seek, facilitate or encourage any Person to submit nominations or
proposals, whether in furtherance of a “contested solicitation” or otherwise,
for the appointment, election or removal of Directors or otherwise with respect
to the Company or seek, facilitate, encourage, or take any other action with
respect to the appointment, election or removal of any directors

(11)
 demand a copy of the Company’s list of shareholders or its other books and
records or make any request under Section 351.215 of the General and Business
Corporation Law of Missouri or equivalent state or federal laws;

(12)
 otherwise acting, alone or in concert with others, to seek representation on or
to knowingly or intentionally control or influence the management, Board,
shareholders or to knowingly or intentionally control or influence policies of
Company or to obtain representation on the Board of the Company or its
controlled Affiliates;

(ii) form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act, for the purpose of voting, acquiring,
holding, or disposing of, any Voting Securities or with respect to, or otherwise
act in concert with, any Person in respect of any of the types of matters set
forth in Section 2.1(a)(i)  above;
(iii) request the Company or any of its Subsidiaries, directly or indirectly, to
amend or waive any provision of this Section 2.1(a);
(iv) contest the validity or enforceability of any provision contained in this
Section 2.1(a), including this Section 2.1(a)(iv);
(v) take any action that would reasonably be expected to require the Company to
make a public announcement regarding the possibility of a transaction or any
other matter described in this Section 2.1(a); or
(vi) enter into any discussions, negotiations, agreements, arrangements or
understandings with any Person with respect to any action Spectrum is prohibited
from taking pursuant to this Section 2.1(a), or advise, assist, knowingly
encourage or seek to persuade any Person to take any action or make any public
statement with respect to any such action, or otherwise take or cause any action
or make any public statement inconsistent with any of the foregoing.
7

--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing contained in this Section 2.1(a) shall
limit Spectrum’s contractual rights under the Acquisition Agreement or the
Battery Agreement. Additionally, nothing contained in this Agreement shall be
construed to restrict Spectrum’s ability to comply with its disclosure
obligations under the U.S. federal securities laws, including, but not limited
to, Section 13 of the Exchange Act and the regulations promulgated thereunder,
and any SEC filing made by or on behalf of Spectrum in order to comply with its
obligations under the U.S. federal securities laws shall not be deemed, in and
of itself, to be a breach of this Section 2.1(a).
(b)          At each annual and special meeting of the shareholders of the
Company (or at any adjournment or postponement thereof) held, or in any other
circumstances upon which a vote, consent or other approval (including by written
consent) is sought by or from the shareholders of the Company, in any case
during the period beginning on the date hereof and ending upon the earlier of
the date of the closing of the transactions contemplated by the Battery
Agreement (if such date ever occurs) and the date that is eighteen (18) months
from the date hereof (the “Initial Voting Period”), Spectrum agrees that it and
its applicable Affiliates shall (i) appear and be present, in person or by
proxy, at such shareholders’ meeting or otherwise cause all shares of Voting
Securities beneficially owned by it and its respective Affiliates to be counted
as present for purposes of establishing a quorum and (ii) vote or consent, or
cause to be voted or consented, all shares of Voting Securities beneficially
owned by it and its respective Affiliates in proportion to the votes cast by the
other shareholders of the Company on such matter.  From the date of this
Agreement and through the Initial Voting Period, Spectrum shall, and shall cause
its applicable Affiliates to, upon the written request of the Company, grant an
irrevocable proxy, which shall be deemed coupled with an interest sufficient in
law to support an irrevocable proxy to the Company or its designees, to vote any
shares of Equity Securities  beneficially owned by it and its respective
Affiliates in accordance with the terms and conditions set forth in this Section
2.1(b).
(c)          At each annual and special meeting of the shareholders of the
Company (or at any adjournment or postponement thereof) held, or in any other
circumstances upon which a vote, consent or other approval (including by written
consent) is sought by or from the shareholders of the Company, in any case
during the period commencing as of, and only upon the occurrence of, the
expiration of the Initial Voting Period and ending eighteen (18) months from the
date hereof (the “Voting Period”), Spectrum agrees that it and its applicable
Affiliates shall (i) appear and be present, in person or by proxy, at such
shareholders’ meeting or otherwise cause all shares of Voting Securities
beneficially owned by it and its respective Affiliates to be counted as present
for purposes of establishing a quorum, (ii) vote or consent, or cause to be
voted or consented, all shares of Voting Securities beneficially owned by it and
its respective Affiliates on the Company’s proxy card, voting instruction or
consent form (a) in favor of each of the Directors nominated by the Board and
recommended by the Board in the election of Directors, (b) against any other
nominees to serve on the Board that have not been recommended by the Board, and
(c) with respect to all other matters in accordance with the Board’s
recommendations as identified in the Company’s proxy or information statement,
including in favor of all other matters recommended for shareholder approval by
the Board, and (iii) not execute any proxy card, voting instruction or consent
form in respect of such shareholders’ meeting or other vote, consent or
approval, other than the proxy card and related voting instruction form or
consent form being solicited by or on behalf of the Board.  From the date of
this Agreement and through the Voting Period, Spectrum shall, and shall cause
its applicable Affiliates to, upon the written request of the Company, grant an
irrevocable proxy, which shall be deemed coupled with an interest sufficient in
law to support an irrevocable proxy to the Company or its designees, to vote any
shares of Equity Securities beneficially owned by it and its respective
Affiliates in accordance with the terms and conditions set forth in this Section
2.1(c).
(d)          During the Voting Period, if either Spectrum or the Company enter
into a definitive agreement to acquire any entity, assets or business and either
Spectrum or the Company (as applicable) are advised by legal counsel that such
acquisition would raise regulatory or antitrust concerns in light of Spectrum’s
ownership of Equity Securities, the obligations of Spectrum and its Affiliates
with respect to the voting of Voting Securities shall be those set forth in
Section 2.1(b) until the earlier of (i) the confirmation by such legal counsel
that such regulatory or antitrust concerns are no longer pending (such event,
the “Regulatory Confirmation”) and (ii) the expiration of the Voting Period. 
Following the occurrence of the Regulatory Confirmation, the obligations of
Spectrum and its Affiliates with respect to the voting of Voting Securities
shall be those set forth in Section 2.1(c) until the expiration of the Voting
Period.
Section 2.2          Confidentiality. Spectrum shall be required to keep
confidential all Confidential Information, provided, however, that Spectrum may,
subject to and in compliance with applicable securities Laws, provide
8

--------------------------------------------------------------------------------

Confidential Information to any of its Affiliates or Representatives to the
extent reasonably necessary (and to the extent such Person reasonably needs to
know such information) in connection with Spectrum’s investment in the
Company; provided, however, that Spectrum shall cause any such recipient to
agree to comply, and to comply, with the provisions of this Section 2.2 as well
as Section 2.3 applicable to Spectrum, it being understood that Spectrum shall
be responsible for any breach of the provisions hereof by such recipient.
Notwithstanding the foregoing, Spectrum, and any director, officer or employee
of Spectrum who receives Confidential Information may disclose any such
Confidential Information to the extent required by applicable Law; provided,
that, to the extent practicable and legally permissible, the disclosing party
(a) gives the Company reasonable notice of any such requirement so that the
Company may seek appropriate protective measures (at the Company’s sole cost)
and (b) cooperates with the Company (at the Company’s sole cost) in attempting
to obtain such protective measures.
Section 2.3          Securities Laws. Spectrum acknowledges that it is aware,
and will advise any of its Affiliates who receive Confidential Information
pursuant to Section 2.2 or otherwise, that applicable securities Laws prohibit
any Person who has received material, non-public information from purchasing or
selling securities on the basis of such information or from communicating such
information to any other Person unless in compliance with such Laws.
ARTICLE III

SHARE TRANSFER MATTERS
Section 3.1          Spectrum Lockup. For the period beginning on the Closing
Date and ending on the twelve (12) month anniversary of the date hereof (the
“Lock-Up Period”), Spectrum shall not, and shall cause its Affiliates not to,
directly or indirectly, sell, transfer, exchange, assign, liquidate, convey,
abandon, distribute, contribute or otherwise dispose of in a transaction treated
under Section 382 of the Code as a direct or indirect disposition or transfer
any Equity Securities, or enter into any Hedging Transaction; provided, however,
that nothing contained in this Agreement shall prohibit Spectrum or any of its
Affiliates from entering into a Permitted Transaction.
Section 3.2          Additional Transfer Restrictions. From and after the
expiration of the Lock-Up Period, Spectrum shall not, and shall cause its
Affiliates not to, directly or indirectly, dispose of any Equity Securities of
the Company to any other Person that, to the knowledge of Spectrum, after
reasonable inquiry (including, where practicable, obtaining a representation of
the ownership of Equity Securities of such transferee), would have beneficial
ownership of Equity Securities in excess of four and nine-tenths of a percent
(4.9%) of the outstanding Equity Securities of the Company after giving effect
to such transaction; provided, however, that the restrictions in this Section
3.2 shall not apply to any sales of Equity Securities of the Company on a
national stock exchange or pursuant to a widely distributed underwritten public
offering.
Section 3.3          Improper Transfer. Any attempt to transfer any Equity
Securities other than in accordance with this Agreement shall be null and void
and no right, title or interest in or to such Equity Securities shall be
transferred to the purported transferee, buyer, donee, assignee or encumbrance
holder. The Company will not give, and will not permit the Company’s transfer
agent to give, any effect to any such attempted transfer on its records.
Section 3.4          Optional Repurchase. 
(a)          From and after the eighteen (18) month anniversary of the date
hereof, the Company shall have the option, exercisable one or more times, by
providing written notice (each, a “Repurchase Notice”) to Spectrum, to purchase
(each, a “Repurchase”), all or a portion of the Shares held by Spectrum or its
Affiliates for a purchase price per share of Common Stock equal to the
Repurchase Price.
(b)          Each Repurchase Notice shall state: (1) the Repurchase Price, (2)
the repurchase date, which shall be the seventh (7th) Trading Day following the
date of the Repurchase Notice  (the “Repurchase Date”); (3) the number of shares
of Common Stock to be repurchased; (4) the place or places where certificates
(if any) for the shares of Common Stock are to be surrendered for payment of the
Repurchase Price; and (5) that the Repurchase is being effected pursuant to this
Section 3.4.  Notwithstanding the foregoing, if reasonably and promptly
requested by Spectrum in order to comply with Spectrum’s or its Affiliates’
financing documents, the Repurchase Date shall be the tenth (10th) Trading Day
following the date of the Repurchase Notice.
9

--------------------------------------------------------------------------------

(c)          On such Repurchase Date, the Company shall pay the applicable
Repurchase Price by wire transfer of immediately available funds in accordance
with the wire instructions provided by Spectrum to the Company, and Spectrum
shall deliver or cause to be delivered to the Company all of Spectrum’s (or its
applicable Affiliates’) right, title and interest in and to the shares of Common
Stock to be repurchased by an appropriate method reasonably agreed to by the
Company and Spectrum, together, in each case, with all documentation reasonably
necessary to transfer to the Company all of Spectrum’s (or its applicable
Affiliates’) right, title and interest in and to such shares of Common Stock,
including stock powers, and take any further actions as may be reasonably
requested by the Company to complete such Repurchase.
(d)          On any Repurchase Date, Spectrum covenants and agrees that it shall
have good and valid title to the shares of Common Stock subject to any such
Repurchase to be sold by Spectrum free and clear of any lien, encumbrance,
pledge, charge, security interest, mortgage, title retention agreement, option,
equity or other adverse claim, and shall not have, in whole or in part,
(1) assigned, transferred, hypothecated, pledged or otherwise disposed of such
Shares or its ownership rights in such shares of Common Stock other than, in
connection with the Repurchase, to the Company, or (2) given any Person other
than, in connection with the Repurchase, the Company any transfer order, power
of attorney or other authority of any nature whatsoever with respect to such
shares of Common Stock.
Section 3.5          Legends.  Each certificate or instrument representing any
Shares shall be stamped or otherwise imprinted with a legend substantially in
the following form:
THE SHARES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
NEITHER THESE SHARES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS AND ANY
APPLICABLE LOCAL LAWS AND REGULATIONS OR, IN THE OPINION OF LEGAL COUNSEL IN
FORM AND SUBSTANCE AND FROM COUNSEL SATISFACTORY TO THE ISSUER OF SUCH SHARES,
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.
THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A SHAREHOLDER
AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDER.  COPIES OF SUCH AGREEMENT MAY
BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.
Spectrum consents to the Company making a notation in its records and giving
instructions to its transfer agent in order to implement the restrictions on
Transfer set forth in this Article III.
Section 3.6          Removal of Legends.  Subject to receipt by the Company of
customary representations and other documentation reasonably acceptable to the
Company in connection therewith, upon the earlier of such time as the Shares (a)
have been sold or transferred pursuant to an effective registration statement,
(b) such time as the Shares have been sold pursuant to Rule 144, or (c) are
eligible for resale under Rule 144(b)(1) or any successor provision, the Company
shall instruct the transfer agent for the Common Stock (the “Transfer Agent”) to
timely remove any restrictive legends related to the book entry account holding
such Shares and make a new, unlegended entry for such book entry Shares without
restrictive legends, including, if necessary, causing its counsel to deliver to
the Transfer Agent one or more opinions to the effect that the removal of such
legends in such circumstances may be effected under the Securities Act.  Shares
subject to legend removal hereunder shall, unless otherwise directed by
Spectrum, be transmitted by the Transfer Agent to Spectrum by crediting the
account of Spectrum’s prime broker with the Depository Trust Company System
(DTC) as directed by Spectrum. The Company shall be responsible for all fees
(with respect to its Transfer Agent, counsel, DTC or otherwise) associated with
such issuance.  In no event shall the removal of the restrictive legends
described above constitute a release of Spectrum from its obligation to comply
with applicable law and the covenants of this Agreement.  
10

--------------------------------------------------------------------------------

ARTICLE IV
REGISTRATION RIGHTS
Section 4.1          Shelf Registrations.
(a)          Following the twelve (12) month anniversary of the date hereof (and
not at any point prior thereto), upon written request received from Spectrum by
the Company (the “Shelf Registration Request”), so long as there are Registrable
Securities outstanding, the Company shall use its commercially reasonable
efforts to have and maintain an effective Registration Statement for a Shelf
Registration covering the resale of all of the Registrable Securities requested
to be included by Spectrum, on a delayed or continuous basis (the “Shelf
Registration Statement”). In furtherance of such obligation, the Company shall
use its commercially reasonable efforts to file with the SEC an initial Shelf
Registration Statement as promptly as practicable on or prior to the thirtieth
(30th) day following the receipt of such Shelf Registration Request. The Company
shall give written notice of the filing of any Shelf Registration Statement at
the earliest practicable time (but in no event less than fifteen (15) days prior
to filing such Shelf Registration Statement) to Spectrum and shall include in
such Shelf Registration Statement all Registrable Securities of Spectrum
requested to be included. The Company shall use its commercially reasonable
efforts to cause the initial Shelf Registration Statement to become effective on
or prior to the ninetieth (90th) day after the Registration Statement is filed
with the SEC and shall use its commercially reasonable efforts to maintain the
effectiveness of such Shelf Registration Statement in accordance with the terms
hereof until Spectrum no longer holds any Registrable Securities (such period of
effectiveness, the “Shelf Period”).
(b)          If on the date of the Shelf Registration Request the Company is a
WKSI, then the Shelf Registration Request may request registration of an
unspecified amount of Registrable Securities; and if on the date of the Shelf
Registration Request the Company is not a WKSI, then the Shelf Registration
Request shall specify the aggregate amount of Registrable Securities to be
registered, provided such amount is reasonably expected to result in aggregate
gross cash proceeds in excess of $50 million (without regard to any underwriting
discount or commission). The Company shall provide to Spectrum the information
necessary to determine the Company’s status as a WKSI upon request.
(c)          Spectrum may withdraw its Registrable Securities from such Shelf
Registration at any time prior to the effectiveness of the registration
statement applicable to such Shelf Registration. Upon receipt of such notice,
the Company shall cease all efforts to secure effectiveness of the applicable
registration statement, and Spectrum shall pay or reimburse the Company for all
Registration Expenses incurred by the Company in connection with such Shelf
Registration.
Section 4.2          Suspension Periods. Upon written notice to Spectrum,
(x) the Company shall be entitled to delay the filing or initial effectiveness
of, or suspend, for a period of time, the use of any Registration Statement or
Prospectus if the filing, initial effectiveness or continued use of such
Registration Statement at any time would require the Company to make a public
disclosure of material non-public information, which disclosure in the good
faith judgment of the Company, after consultation with counsel, (i) would be
required to be made in any registration statement so that such registration
statement would not be materially misleading, (ii) would not be required to be
made at such time but for the filing, effectiveness or continued use of such
registration statement, and (iii) would reasonably be expected to have a
material adverse effect on any proposal or plan of the Company to effect a
merger, acquisition, disposition, financing, reorganization, recapitalization or
similar transaction, in each case that is material to the Company (in each case
of , a “Suspension Period”); provided that (A) the duration of all Suspension
Periods may not exceed one hundred and twenty (120) days in the aggregate in
any 12-month period and (B) the Company shall use its commercially reasonable
efforts to amend the Registration Statement and/or Prospectus to correct such
untrue statement or omission as soon as reasonably practicable. In the event the
Company exercises its rights under the preceding sentence, such holders of
Registrable Securities agree to suspend, promptly upon their receipt of the
notice referred to above, their use of any prospectus relating to such
registration in connection with any sale or offer to sell Registrable Securities
and to treat such notice as Confidential Information for purposes of Section 2.2
hereof.
Section 4.3          Spectrum Underwritten Offering.
11

--------------------------------------------------------------------------------

(a)          Spectrum may, at any time following the twelve (12) month
anniversary of the date hereof (and not at any point prior thereto), request
that the Company effect an underwritten takedown under the Shelf Registration
Statement of at least $50 million in Registrable Securities, based on the
closing market price of the Common Stock on the trading day immediately prior to
the date of the initial request of Spectrum.  With respect to any Block Trade,
Spectrum shall use commercially reasonable efforts to work with the Company and
the underwriters prior to making such request to facilitate preparation of the
registration statement, prospectus and other offering documentation related to
the underwritten Block Trade.
(b)          For any Spectrum Underwritten Offering, including a Block Trade,
the managing underwriter or underwriters shall be selected by Spectrum and shall
be reasonably acceptable to the Company.
(c)          If the managing underwriter or underwriters for the Spectrum
Underwritten Offering advise the Company that in their reasonable opinion the
number of securities requested to be included in such underwritten offering
takedown exceeds the number which can be sold in an orderly manner in such
offering within a price range acceptable to Spectrum, the Company shall include
the securities previously requested to be included by Spectrum as well as any
securities that the Company proposes to include in such Spectrum Underwritten
Offering, reduced on a pro rata basis.
(d)          The Company shall use its commercially reasonable efforts to
cooperate with any request of Spectrum to effect a Spectrum Underwritten
Offering but shall not be required to effect a Spectrum Underwritten
Offering more than once in any six (6) month period. In no event shall the
Company be required to effect more than four (4) Spectrum Underwritten Offerings
in the aggregate pursuant to this Agreement.
Section 4.4          Piggyback Takedowns.
(a)          Right to Piggyback. Following the twelve (12) month anniversary of
the date hereof (and not at any point prior thereto), if the Company proposes to
undertake the marketing of a registered underwritten offering of its Common
Stock for its own account (other than a Registration Statement on
Form S-4 or S-8 or any successor or similar form which is then in effect or a
Registration Statement in connection with a rights offering or the primary
purpose of which is to register debt securities or an offering on any form of
Registration Statement that does not permit secondary sales) or for the account
of any other stockholder or stockholders of the Company not party hereto (the
“Requesting Shareholders”), the Company shall give prompt written notice of its
intention to effect such offering (a “Piggyback Takedown”) to Spectrum. In the
case of a Piggyback Takedown that is an offering under a Shelf Registration,
such notice shall be given not less than five (5) Business Days prior to the
expected date of commencement of marketing efforts for such Piggyback Takedown.
In the case of a Piggyback Takedown that is an offering under a Registration
Statement that is not a Shelf Registration, such notice shall be given not less
than five (5) Business Days prior to the expected date of filing of such
Registration Statement. The Company shall, subject to the provisions of Section
4.4(b) below, include in such Piggyback Takedown, as applicable, all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein from Spectrum on or before the date that is three (3) Business
Days prior to the expected date of commencement of marketing efforts or the
filing of the Registration Statement, as applicable. Notwithstanding anything to
the contrary contained herein, the Company may determine not to proceed with any
Piggyback Takedown upon written notice to Spectrum.
(b)          Priority on Piggyback Takedowns.
(i) If a Piggyback Takedown is an underwritten primary offering on behalf of the
Company, and the managing underwriters for a Piggyback Takedown advise the
Company that in their reasonable opinion the number of securities requested to
be included in such Piggyback Takedown exceeds the number which can be sold in
an orderly manner in such offering within a price range acceptable to the
Company, the Company shall include in such Piggyback Takedown the number which
can be so sold in the following order of priority: (A) first, the securities the
Company proposes to sell, (B) second, securities requested to be included in
such Piggyback Takedown by Spectrum, and (C) third, securities requested to be
included in such Piggyback Takedown by any other security holders exercising
piggyback registration rights.
(ii) If a Piggyback Takedown is an underwritten secondary offering at the
request of one or more Requesting Shareholders, and the managing underwriters
for a Piggyback Takedown advise the Company
12

--------------------------------------------------------------------------------

that in their reasonable opinion the number of securities requested to be
included in such Piggyback Takedown exceeds the number which can be sold in an
orderly manner in such offering within a price range acceptable to the Company,
the Company shall include in such Piggyback Takedown the number which can be so
sold in the following order of priority: (A) first, securities requested to be
included by the Requesting Shareholders, (B) second, securities requested to be
included in such Piggyback Takedown by Spectrum, (C) third, securities requested
to be included in such Piggyback Takedown by any other security holders
exercising piggyback registration rights, and (D) fourth, the securities the
Company proposes to sell.
(c)          Selection of Underwriters. Except as otherwise provided in any
agreement between the Company and Spectrum, the Company will have the sole right
to select the investment banker(s) and manager(s) for any Piggyback Takedown.
Section 4.5          Holdback in Connection with a Piggyback Takedown. In
connection with any Piggyback Takedown or Spectrum Underwritten Offering, if
reasonably requested by the underwriters managing any such offering, Spectrum
shall, and subject to reasonable and customary exceptions, agree with the
underwriters managing such offering not to effect any sale or distribution of
Equity Securities of the Company, as applicable, or any securities convertible
into or exchangeable or exercisable for such securities, during the seven
(7) days prior to and the 90-day period (or such shorter period as shall be
agreed to with the underwriters managing such offering) beginning on the date of
pricing of such Piggyback Takedown (the “Holdback Period”); provided, such
Holdback Period is applicable on substantially similar terms to the Company and
the executive officers and directors of the Company. The Company may impose
stop-transfer instructions with respect to its securities that are subject to
the forgoing restriction until the end of such period. Spectrum agrees to
execute a customary “lock-up” agreement in favor of the Company’s underwriters
to such effect, subject to reasonable and customary exceptions, and other
exceptions as may be agreed by Spectrum and the underwriters that are reasonably
acceptable to the Company, and, in any event, that the Company’s underwriters in
any relevant Piggyback Takedown or Spectrum Underwritten Offering shall be third
party beneficiaries of this Section 4.5.
Section 4.6          Registration Expenses. All Registration Expenses shall be
borne by the Company, except as otherwise provided herein. All Selling Expenses
relating to Registrable Securities registered shall be borne by Spectrum.  The
Company and Spectrum shall each pay one-half of any Roadshow Expenses. The
Company shall pay for the reasonable and documented fees, expenses and
disbursements of Counsel to Spectrum (i) in an amount up to $50,000 in
connection with the filing of any Shelf Registration Statement, and (ii) in an
amount up to $100,000 in connection with any Spectrum Underwritten Offering.
Section 4.7          Additional Obligations.
(a)          The Company shall:
(i) before filing a Registration Statement or a Prospectus or any amendments or
supplements thereto in connection with any Piggyback Takedown, at the Company’s
expense, furnish to Spectrum upon written request from Spectrum, copies of all
such documents, other than documents that are incorporated by reference and that
are publicly available through the SEC’s EDGAR system, proposed to be filed, and
provide Counsel to Spectrum a reasonable opportunity to review and comment on
such documents;
(ii) notify Spectrum  of the filing and effectiveness of the Registration
Statement and prepare and file with the SEC such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for a period
ending on the date on which all Registrable Securities have been sold under the
Registration Statement applicable to such Shelf Registration or have otherwise
ceased to be Registrable Securities and notify Spectrum of the filing and
effectiveness of such amendments and supplements, and comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by such Registration Statement during such period in accordance with the
intended methods of disposition by the sellers thereof set forth in such
Registration Statement;
13

--------------------------------------------------------------------------------

(iii) furnish to Spectrum without charge, such number of copies of the
applicable Registration Statement, each amendment and supplement thereto, each
Prospectus prepared in connection with such Registration Statement (including
each preliminary Prospectus, final Prospectus, and any other Prospectus
(including any Prospectus filed under Rule 424, Rule 430A or Rule 430B
promulgated under the Securities Act and any “issuer free writing prospectus” as
such term is defined under Rule 433 promulgated under the Securities Act)), all
exhibits and other documents filed therewith and such other documents as
Spectrum may reasonably request including in order to facilitate the disposition
of the Registrable Securities owned by Spectrum, and upon request, a copy of any
and all transmittal letters or other correspondence to or received from, the SEC
or any other governmental authority relating to such offer;
(iv) use its commercially reasonable efforts to: (A) register or qualify, or
obtain exemption from registration or qualification for, such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
in the U.S. as Spectrum reasonably requests and of such other jurisdictions as
the Company and Spectrum may mutually agree, (B) keep such registration,
qualification or exemption in effect for so long as such Registration Statement
remains in effect and (C) do any and all other acts and things which may be
reasonably necessary or advisable to enable Spectrum to consummate the
disposition in such jurisdictions of the Registrable Securities owned by
Spectrum (provided that the Company shall not be required to (x) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subsection, (y) subject itself to taxation in
any such jurisdiction or (z) consent to general service of process in any such
jurisdiction);
(v) notify Spectrum at any time when a Prospectus relating to the applicable
Registration Statement is required to be delivered under the Securities Act (any
which notice shall be deemed Confidential Information for purposes of Section
2.2 hereof):
(1)
as promptly as practicable upon discovery that, or upon the happening of any
event as a result of which, such Registration Statement, or the Prospectus or
Free Writing Prospectus relating to such Registration Statement, or any document
incorporated or deemed to be incorporated therein by reference contains an
untrue statement of a material fact or omits any fact necessary to make the
statements in the Registration Statement, the Prospectus or Free Writing
Prospectus relating thereto not misleading or otherwise requires the making of
any changes in such Registration Statement, Prospectus, Free Writing Prospectus
or document, and, at the request of Spectrum and subject to the Company’s
ability to declare Suspension Periods pursuant to Section 4.2 hereof, the
Company shall promptly prepare a supplement or amendment to such Prospectus or
Free Writing Prospectus, furnish a reasonable number of copies of such
supplement or amendment to Spectrum, and file such supplement or amendment with
the SEC so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus or Free Writing Prospectus as so amended or
supplemented shall not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading;

(2)
as promptly as practicable after the Company becomes aware of any request by the
SEC or any federal or state governmental authority for amendments or supplements
to a Registration Statement or related Prospectus or Free Writing Prospectus
covering Registrable Securities or for additional information relating thereto;

(3)
as promptly as practicable after the Company becomes aware of the issuance or
threatened issuance by the SEC of any stop order suspending or threatening to
suspend the effectiveness of a Registration Statement covering the Registrable
Securities; or

(4)
as promptly as practicable after the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any Registrable Security for sale in any jurisdiction, or the
initiation or threatening of any proceeding for such purpose;

14

--------------------------------------------------------------------------------

(vi)          use its commercially reasonable efforts to cause all Registrable
Securities to be listed on the NYSE or such other securities exchange on which
the Company’s Common Stock is then listed;
(vii)          provide and cause to be maintained a transfer agent and registrar
for all such Registrable Securities from and after the effective date of the
applicable Registration Statement;
(viii)          provide counsel to Spectrum a reasonable opportunity to review
and comment upon any Registration Statement and any Prospectus Supplements;
(ix)          in the event of the issuance or threatened issuance of any stop
order suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related Prospectus or suspending the
qualification of any Registrable Securities included in such Registration
Statement for sale in any jurisdiction, use its commercially reasonable efforts
promptly to (A) prevent the issuance of any such stop order, and in the event of
such issuance, to obtain the withdrawal of such order and (B) obtain, at the
earliest practicable date, the withdrawal of any order suspending or preventing
the use of any related Prospectus or Free Writing Prospectus or suspending
qualification of any Registrable Securities included in such Registration
Statement for sale in any jurisdiction;
(x)          if requested by Spectrum promptly include in a Prospectus
supplement or amendment such information as Spectrum may reasonably request,
including in order to permit the intended method of distribution of such
securities, and make all required filings of such Prospectus supplement or such
amendment as soon as reasonably practicable after the Company has received such
request;
(xi)          in the case of certificated Registrable Securities, cooperate with
Spectrum and the managing underwriters to facilitate the timely preparation and
delivery of certificates (not bearing any legends) representing Registrable
Securities sold pursuant to a Shelf Registration Statement;
(xii)          in the case of a an underwritten offering, enter into an
underwriting agreement in customary form and reasonably satisfactory to the
Company and perform its obligations thereunder and take such other commercially
reasonable actions as are required in order to expedite or facilitate each
disposition of Registrable Securities included in such offering (including upon
reasonable request, causing appropriate officers to attend and participate in
“road shows” and other informational meetings organized by the underwriters, and
causing counsel to the Company to deliver customary legal opinions in connection
with any such underwriting agreements;
(xiii)          in the case of an underwritten offering, use its commercially
reasonable efforts to obtain a “comfort” letter or letters, dated as of such
date or dates as the Counsel to Spectrum or the managing underwriters reasonably
requests, from the Company’s independent public accountants in customary form
and covering such matters of the type customarily covered by “comfort” letters
as Counsel to Spectrum or any managing underwriter reasonably requests;
(xiv)          in the case of a Spectrum Underwritten Offering, furnish, at the
request of any managing underwriter for such offering an opinion with respect to
legal matters and a negative assurance letter with respect to disclosure
matters, dated as of each closing date of such offering of counsel representing
the Company for the purposes of such registration, addressed to the
underwriters, covering such matters with respect to the registration in respect
of which such opinion and letter are being delivered as the underwriters, may
reasonably request and are customarily included in such opinions and negative
assurance letters;
(xv)          within the deadlines specified by the Securities Act and the rules
promulgated thereunder, make all required filings of all Prospectuses and Free
Writing Prospectuses with the SEC; and
(xvi)          within the deadlines specified by the Securities Act and the
rules promulgated thereunder, make all required filing fee payments in respect
of any Registration Statement or Prospectus used under this Agreement (and any
offering covered thereby).
15

--------------------------------------------------------------------------------

(b)          Spectrum Obligations. In connection with any offering under any
Registration Statement under this Agreement, Spectrum (i) shall promptly furnish
to the Company in writing notice of the intended method of disposition of its
Registrable Securities, the amount of Registrable Securities proposed to be sold
and such other information with respect to Spectrum as the Company may
reasonably request or as may be required to be disclosed in any Registration
Statement under applicable Law, pursuant to SEC comments or as the Company may
request from time to time in writing and all information required to be
disclosed in order to make the information previously furnished to the Company
by Spectrum not contain a material misstatement of fact or necessary to cause
such Registration Statement or Prospectus (or amendment or supplement thereto)
not to omit a material fact with respect to Spectrum necessary in order to make
the statements therein not misleading; (ii) shall comply with the Securities Act
and the Exchange Act and all applicable state securities laws and comply with
all applicable regulations in connection with the registration and the
disposition of the Registrable Securities; (iii) shall not use any Free Writing
Prospectus without the prior written consent of the Company, and (iv) shall
execute and deliver a customary underwriting agreement, customary closing
certificates and other customary documents and procure and have delivered a
customary opinion of counsel, in each case as may be requested by the Company or
the underwriters in connection with such offering. Spectrum  agrees to notify
the Company as promptly as practicable of (i) any inaccuracy or change in
information previously furnished by it to the Company or of the occurrence of
any event in either case as a result of which any Prospectus relating to such
registration contains or would contain an untrue statement of a material fact
regarding Spectrum or Spectrum’s intended method of disposition of such
Registrable Securities or omits to state any material fact regarding Spectrum or
Spectrum’s intended method of disposition of such Registrable Securities
required to be stated therein or necessary to make the statements therein not
misleading and (ii) any additional information required to correct and update
any previously furnished information or required so that such Prospectus shall
not contain, with respect to Spectrum or the disposition of such Registrable
Securities, an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading.
Spectrum agrees that, prior to each disposition of securities pursuant to a
Registration Statement filed hereunder, it shall give the Company two
(2) Business Days’ notice of its intention to make such disposition and that
upon receipt of any notice contemplated in Section 4.2 hereof, Spectrum will
forthwith discontinue the disposition of its Registrable Securities pursuant to
the applicable Registration Statement.
Section 4.8          Indemnification; Contribution.
(a)          Indemnification by the Company. The Company agrees to indemnify and
hold harmless Spectrum, its shareholders, directors, officers, employees, agents
and each Person who controls Spectrum (within the meaning of Section 15 of the
Securities Act) from and against any and all losses, claims, damages,
liabilities and expenses, or any action or proceeding in respect thereof
(including any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action, whether or not the indemnified party is a party to any proceeding)
(each, a “Liability” and collectively, “Liabilities”), arising out of or based
upon (i) any untrue, or allegedly untrue, statement of a material fact contained
in any Disclosure Package, any Registration Statement, any Prospectus, or in any
amendment or supplement thereto, and (ii) the omission or alleged omission to
state in any Disclosure Package, any Registration Statement, any Prospectus, or
in any amendment or supplement thereto any material fact required to be stated
therein or necessary to make the statements therein not misleading under the
circumstances in which such statements were made; provided, however, that the
Company shall not be held liable in any such case to the extent that any such
Liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission contained in such Disclosure Package,
Registration Statement, Prospectus, or such amendment or supplement thereto in
reliance upon and in conformity with information concerning Spectrum furnished
in writing to the Company by or on behalf of Spectrum expressly for inclusion
therein, including, without limitation, the information furnished to the Company
pursuant to Article IV hereof. The Company shall also provide customary
indemnities to any underwriters of the Registrable Securities, their officers,
directors and employees and each Person who controls such underwriters (within
the meaning of Section 15 of the Securities Act) at least to the same extent as
provided above.
(b)          Indemnification by Spectrum. In connection with any offering in
which Spectrum is participating pursuant to Article IV hereof, Spectrum agrees
to indemnify and hold harmless the Company and any other holder of Common Stock
who is participating in any such offering, as well as each of their respective
shareholders, directors, officers, managers, employees, agents, and each Person
who controls the Company or any
16

--------------------------------------------------------------------------------

such participating holder of Common Stock, to the same extent as the foregoing
indemnity from the Company to Spectrum (including indemnification of their
respective shareholders, directors, officers, employees, agents, and controlling
Persons), but only to the extent that Liabilities arise out of or are based upon
a statement or alleged statement or an omission or alleged omission that was
made in reliance upon and in conformity with information with respect to
Spectrum furnished in writing to the Company by or on behalf of Spectrum
expressly for use in such Disclosure Package, Registration Statement,
Prospectus, or such amendment or supplement thereto, including, without
limitation, the information furnished to the Company pursuant to Article IV
hereof; provided, however, that the aggregate amount to be indemnified by
Spectrum pursuant to this paragraph shall be limited to the net proceeds (after
deducting underwriters’ discounts and commissions) received by Spectrum in the
offering to which such Disclosure Package, Registration Statement, Prospectus or
such amendment or supplement thereto relates.
(c)          Conduct of Indemnification Proceedings. Any Person entitled to
indemnification or contribution hereunder (the “Indemnified Party”) agrees to
give prompt written notice to the indemnifying party (the “Indemnifying Party”)
after the receipt by the Indemnified Party of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which the Indemnified Party intends to claim indemnification
or contribution pursuant to this Agreement; provided, however, that the failure
to so notify the Indemnifying Party shall not relieve the Indemnifying Party of
any Liability that it may have to the Indemnified Party hereunder (except to the
extent that the Indemnifying Party is materially prejudiced or otherwise
forfeits substantive rights or defenses by reason of such failure). If notice of
commencement of any such action is given to the Indemnifying Party as above
provided, the Indemnifying Party shall be entitled to participate in and, to the
extent it may wish, jointly with any other Indemnifying Party similarly
notified, to assume the defense of such action at its own expense, with counsel
chosen by it and reasonably satisfactory to such Indemnified Party. Each
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the reasonable and
documented out-of-pocket fees and expenses of such counsel shall be paid by the
Indemnified Party unless (i) the Indemnifying Party agrees to pay such fees and
expenses, (ii) the Indemnifying Party fails to assume the defense of such action
with counsel reasonably satisfactory to the Indemnified Party or (iii) the named
parties to any such action (including any impleaded parties) include both the
Indemnifying Party and the Indemnified Party and such parties have been advised
by such counsel that either (x) representation of such Indemnified Party and the
Indemnifying Party by the same counsel would be inappropriate under applicable
standards of professional conduct or (y) there may be one or more legal defenses
available to the Indemnified Party which are different from or additional to
those available to the Indemnifying Party. In any of such cases, the
Indemnifying Party shall not have the right to assume the defense of such action
on behalf of such Indemnified Party, it being understood, however, that the
Indemnifying Party shall not be liable for the reasonably incurred and
documented out-of-pocket fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) for all Indemnified Parties and all
such reasonably incurred and documented out-of-pocket fees and expenses shall be
reimbursed as incurred. No Indemnifying Party shall be liable for any settlement
entered into without its written consent, which consent shall not be
unreasonably withheld. No Indemnifying Party shall, without the consent of such
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which such Indemnified Party is or may be a party and indemnity
has been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
for claims that are the subject matter of such proceeding.
(d)          Contribution. If the indemnification provided for in this Section
4.8 from the Indemnifying Party is unavailable to an Indemnified Party hereunder
or insufficient to hold harmless an Indemnified Party in respect of any
Liabilities referred to herein, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Liabilities in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions which resulted in
such Liabilities, as well as any other relevant equitable considerations. The
relative faults of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the Liabilities referred to above shall be deemed to include, subject
to the limitations set forth in this Section 4.8, any
documented out-of-pocket legal or other fees, charges or expenses reasonably
incurred by such party in connection with any investigation or proceeding;
provided, that the aggregate amount to be contributed by Spectrum pursuant to
17

--------------------------------------------------------------------------------

this paragraph shall be limited to the net proceeds (after deducting the
underwriters’ discounts and commissions) received by Spectrum in the offering.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 4.8 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
The parties hereto agree that this Section 4.8 shall survive any termination of
this Agreement.
Section 4.9          Rule 144. With a view to making available to Spectrum the
benefits of Rule 144, the Company covenants that for so long as the Company is
subject to the reporting requirements of the Exchange Act it will use its
commercially reasonable efforts to (i) file all reports and other documents
required, if any, to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted thereunder, (ii) make available
information necessary to comply with Rule 144 at all times, all to the extent
required from time to time to enable Spectrum to sell Registrable Securities
without registration under the Securities Act within the limitations of the
exemption provided by Rule 144 and (iii) deliver, upon the reasonable request of
Spectrum, a written certification to Spectrum as to whether the Company has
complied with the information requirements of Rule 144. If at any time the
Company is not subject to the reporting requirements of the Exchange Act, it
will make available other information as required by, and so long as necessary
to permit sales of Registrable Securities pursuant to, Rule 144.


ARTICLE V

MISCELLANEOUS
Section 5.1          Notice. All notices, requests, claims, demands and other
communications under this Agreement will be in writing and will be deemed given
if delivered personally, sent via facsimile (receipt confirmed), sent via email
(receipt confirmed), sent by a nationally recognized overnight courier
(providing proof of delivery), or mailed in the United States by certified or
registered mail, postage prepaid, to the Parties at the following addresses (or
at such other address for any Party as may be specified by like notice):
If to the Company:
Energizer Holdings, Inc.
533 Maryville University Dr.
St. Louis, MO 63141
Attention: General Counsel
Facsimile: (314) 985-2223
With a copy (which will not constitute notice hereunder) to:
 
Bryan Cave Leighton Paisner LLP
One Metropolitan Square
211 North Broadway, Suite 3600
St. Louis, MO  63102
Attention: Steve Baumer, Esq. and Kristin Yemm, Esq.
Facsimile: (314) 259-2020
If to Spectrum:
18

--------------------------------------------------------------------------------

Spectrum Brands Holdings, Inc.
3001 Deming Way
Middleton, WI 53562
Attention: Ehsan Zargar
Facsimile: (608) 288-7546
With a copy (which will not constitute notice hereunder) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY  10019-6064
Attention: Ross A. Fieldston, Esq. and Jeffrey D. Marell, Esq.
Facsimile: (212) 492-0105
Section 5.2          Enforcement. The Parties agree that irreparable damage
would occur and that the Parties would not have any adequate remedy at law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached by the other
Party. It is accordingly agreed that each of the Parties will be entitled to an
injunction or injunctions to prevent breaches and/or threatened breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case without the necessity of providing any bond or other
security, in any federal court located in the State of Delaware or in Delaware
state court, this being in addition to any other remedy to which they are
entitled at law or in equity.
Section 5.3          Entire Agreement; No Third Party Beneficiaries. This
Agreement constitutes the entire agreement between the Parties with respect to
the subject matter hereof and supersedes all prior agreements and
understandings, both written and oral, between the Parties with respect to the
subject matter hereof. This Agreement will be binding upon and inure solely to
the benefit of each Party and its successors and permitted assigns. Except as
set forth in the immediately preceding sentence, nothing in this Agreement,
express or implied, is intended to or will confer upon any Person that is not a
Party (other than a Party’s successors and permitted assigns) any rights,
benefits or remedies hereunder. For the avoidance of doubt, this Agreement shall
not limit the effect of the Acquisition Agreement, or any of the Ancillary
Agreements, as defined in the Acquisition Agreement.
Section 5.4          Amendments; Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is in writing and signed, in
the case of an amendment, by the Parties, or in the case of a waiver, by the
Party against whom the waiver is to be effective. No failure or delay by any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by applicable Law.
Section 5.5          Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned, in whole or in
part, by either Party without the prior written consent of the other Party. Any
assignment in violation of the preceding sentence will be void. This Section
5.5 shall not be deemed to prevent the Company from engaging in any merger,
consolidation or other business combination transaction. For the avoidance of
doubt, no transferee of Equity Securities of the Company shall acquire any
rights under, or be deemed to have the benefit of, any of the provisions
contained in this Agreement.
Section 5.6          Governing Law. This Agreement and any claim, controversy or
dispute arising under or related thereto, the relationship of the Parties,
and/or the interpretation and enforcement of the rights and duties of the
Parties, whether arising at law or in equity, in contract, tort or otherwise,
will be governed by, and construed and interpreted in accordance with, the Laws
of the State of Delaware, without regard to its rules regarding conflicts of law
to the extent that the application of the laws of another jurisdiction would be
required thereby.
Section 5.7          Interpretation. Unless otherwise expressly provided, for
the purposes of this Agreement, the following rules of interpretation shall
apply:
19

--------------------------------------------------------------------------------

(a)          The article and section headings contained in this Agreement are
for convenience of reference only and will not affect in any way the meaning or
interpretation hereof.
(b)          When a reference is made in this Agreement to an article or a
section, paragraph, such reference will be to an article or a section, paragraph
hereof unless otherwise clearly indicated to the contrary.
(c)          Unless it would be duplicative, whenever the words “include,”
“includes” or “including” are used in this Agreement, they will be deemed to be
followed by the words “without limitation.”
(d)          The words “hereof,” “herein” and “herewith” and words of similar
import will, unless otherwise stated, be construed to refer to this Agreement as
a whole and not to any particular provision of this Agreement.
(e)          The word “extent” in the phrase “to the extent” will mean the
degree to which a subject or other thing extends, and such phrase will not mean
simply “if.”
(f)          The meaning assigned to each term defined herein will be equally
applicable to both the singular and the plural forms of such term, and words
denoting any gender will include all genders. Where a word or phrase is defined
herein, each of its other grammatical forms will have a corresponding meaning.
(g)          A reference to any period of days will be deemed to be to the
relevant number of calendar days, unless otherwise specified.
(h)          All terms defined in this Agreement will have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
(i)          The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties, and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any provisions hereof.
(j)          Any statute or rule defined or referred to herein or in any
agreement or instrument that is referred to herein means such statute or rule as
from time to time amended, modified or supplemented, including by succession of
comparable successor statutes or rules and references to all attachments thereto
and instruments incorporated therein.
Section 5.8          Consent to Jurisdiction. To the fullest extent permitted by
applicable Law, each party hereto (i) agrees that any claim, action or
proceeding by such party seeking any relief whatsoever arising out of, relating
to or in connection with, this Agreement or the transactions contemplated hereby
or thereby shall be brought only in the Court of Chancery or the Superior Court
of the State of Delaware in and for New Castle County, Delaware (unless the
federal courts have exclusive jurisdiction over the matter, in which case the
United States District Court for the District of Delaware) and not in any other
State or Federal court in the United States of America or any court in any other
country, (ii) agrees to submit to the exclusive jurisdiction of such courts
located in for purposes of all legal proceedings arising out of, or in
connection with, this Agreement or the transactions contemplated hereby,
(iii) waives and agrees not to assert any objection that it may now or hereafter
have to the laying of the venue of any such Action brought in such a court or
any claim that any such Action brought in such a court has been brought in an
inconvenient forum, and (iv) agrees that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
5.1 or any other manner as may be permitted by Law shall be valid and sufficient
service thereof.
Section 5.9          Waiver of Jury Trial. EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS
OF ANY OF THE PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT.
20

--------------------------------------------------------------------------------

Section 5.10          Severability. If any term or other provision of this
Agreement is held to be invalid, illegal or incapable of being enforced by any
rule of law or public policy by a court of competent jurisdiction, all other
conditions and provisions of this Agreement will nevertheless remain in full
force and effect, insofar as the foregoing can be accomplished without
materially affecting the economic benefits anticipated by the Parties. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties will negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible to the fullest extent permitted by applicable law in an acceptable
manner to the end that the transactions contemplated by this Agreement are
fulfilled to the extent possible.
Section 5.11          Headings. The descriptive headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement.
Section 5.12          Counterparts. This Agreement may be executed in two or
more counterparts, each of which when executed will be deemed to be an original,
and all of which together will be considered one and the same agreement and will
become effective when one or more counterparts have been signed by each of the
Parties and delivered to the other Parties. For purposes of this Agreement,
facsimile signatures or signatures by other electronic form of transfer
(including any electronic signature complying with the U.S. federal ESIGN Act of
2000, Uniform Electronic Transactions Act or other applicable law, e.g.,
www.docusign.com) will be deemed originals and deemed to have been duly and
validly delivered and be valid and as effective as delivery of a manually
executed counterpart hereof, and the Parties agree to exchange original
signatures as promptly as possible.
[Remainder of Page Intentionally Left Blank.]
21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.
 
 
 
 
ENERGIZER HOLDINGS, INC.
 
 
 
 
 
 
 
By:
/s/ Mark S. LaVigne
 
 
 
Name:  
Mark S. LaVigne
 
 
 
Title: 
Executive Vice President and Chief Operating Officer
 
 
 
 
 
 

 

 
 
[Signature Page to Shareholder Agreement]




--------------------------------------------------------------------------------

 
 
 
SPECTRUM BRANDS HOLDINGS, INC.
 
 
 
 
 
 
 
By:
/s/ Joanne P. Chomiak
 
 
 
Name:  
Joanne P. Chomiak
 
 
 
Title: 
Senior Vice President - Tax and Treasurer
 
 
 
 
 
 

 
 


 
[Signature Page to Shareholder Agreement]




--------------------------------------------------------------------------------

JOINDER AGREEMENT


This Joinder Agreement (this “Agreement”) is dated as of January 28, 2019, by
and between Energizer Holdings, Inc., a Missouri corporation (the “Company”),
Spectrum Brands, Inc. (“Shareholder”) and Spectrum Brands Holdings, Inc.
(“Spectrum”). Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Shareholder Agreement (as defined
below).


RECITALS


A.          Reference is made to that certain Shareholder Agreement, dated as of
January 28, 2019, by and between the Company and Spectrum (as may be amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Shareholder Agreement”).


B.          Shareholder is a wholly owned Subsidiary of Spectrum.


C.          Pursuant to the terms of the Shareholder Agreement, Spectrum has
requested that Spectrum be permitted to transfer the Shares to the Shareholder
on the date of this Agreement and the Company has agreed to consent to such
transfer on the terms and conditions contained herein, and Shareholder has
agreed to become a party to the Shareholder Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing promises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:


1.          Consent.


(a)          Subject to the terms and conditions of this Agreement, the Company
hereby consents to the transfer by Spectrum to Shareholder of 5,278,921 shares
of its common stock, par value $0.01 per share, which shares constitute the
Stock Consideration (as defined in the Acquisition Agreement) and the Shares (as
defined in the Shareholder Agreement).


(b)          Subject to the terms and conditions of this Agreement, the Company
hereby consents to any subsequent transfer of the Shares by Shareholder to an
Affiliate of Spectrum in order to permit such Affiliate to engage in a Permitted
Transaction that is being undertaken by Spectrum or its Affiliates;
provided that, as a condition to the effectiveness of such consent, Spectrum,
the Shareholder and such Affiliate enter into and deliver to the Company a
joinder agreement in substantially the same form as this Agreement, with both
Spectrum and the Shareholder providing the guarantee set forth in Section 5
hereof.
 
(c)          The consents set forth in Section 1(a) and 1(b) above shall not be
deemed to be a consent to any transfer, sale, exchange, assignment, liquidation,
conveyance,
 

--------------------------------------------------------------------------------



abandonment, distribution, contribution or other disposal of the Shares by
Shareholder, including to any Affiliate of Spectrum, other than to an Affiliate
of Spectrum in order to permit such Affiliate to engage in a Permitted
Transaction that is being undertaken by Spectrum or its Affiliates.


(d)          To the extent that the Shareholder or any Affiliate of Spectrum
that is a transferee of the Shares pursuant to a transfer permitted by the
consents set forth in Section 1(a) and 1(b) hereof will cease to be an Affiliate
of Spectrum, such Shareholder or Affiliate shall transfer the Shares to Spectrum
prior to such cessation, and Spectrum shall take and shall cause its Affiliates
to take all actions necessary to document and effectuate the same.


(e)          The parties agree to reasonably cooperate with the Company’s
transfer agent to effectuate any transfer that is permitted or required hereby.


2.           Acknowledgement. Shareholder acknowledges that it is acquiring the
Shares subject to the terms, limitations and conditions of the Shareholder
Agreement.


3.           Agreement to be Bound.  Shareholder hereby agrees that (a) by
executing this Agreement, Shareholder shall become a party to the Shareholder
Agreement and shall be fully bound by, and subject to, all of the covenants,
terms and conditions of the Shareholder Agreement with the same force and effect
as if it was originally a party thereto in the same capacity as Spectrum and
with all references to “Spectrum” in the Shareholder Agreement deemed also to be
references to the Shareholder and (b) the Shares shall be bound by and subject
to the terms of the Shareholder Agreement pursuant to the terms thereof.


4.           Status of Shareholder. In respect of its Shares, Shareholder shall
receive the same rights and privileges, and shall be subject to the same
conditions and limitations, in each case as if Shareholder were Spectrum for
purposes of the Shareholder Agreement.


5.           Guarantee by Spectrum. Spectrum hereby unconditionally and
irrevocably guarantees the full and prompt performance by the Shareholder of its
covenants, agreements and obligations hereunder and under the Shareholder
Agreement.  Spectrum further unconditionally and irrevocably guarantees the full
and prompt performance by any of Affiliate of Spectrum that becomes a transferee
of the Shares in accordance with Section 1(b) hereof of such transferee’s
covenants, agreements and obligations under the applicable joinder agreement to
which it is a party and under the Shareholder Agreement.  This is a continuing,
absolute and unconditional guarantee of performance and payment and not of
collection.
 
6.           Counterparts.  This Agreement may be executed in multiple
counterparts, any one of which need not contain the signature of more than one
party, but all of which counterparts, taken together, shall constitute one and
the same instrument.  Facsimile and electronic signatures (e.g., pdf) shall have
the same force and effect as originals for all purposes hereunder.


7.           Governing Law.  All questions concerning the construction, validity
and interpretation of this Agreement shall be governed by the internal law, and
not the law of conflicts, of the State of Delaware.



--------------------------------------------------------------------------------

8.           Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.


* * * * *

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Joinder Agreement for the
benefit of the parties to the Shareholder Agreement as of the date first above
written.
 
 
 
COMPANY:
 
        ENERGIZER HOLDINGS, INC.         
 
 
 
 
 
 
By:
/s/ Timothy W. Gorman
 
 
 
Name:
Timothy W. Gorman
 
 
 
Title:
Executive Vice President, Chief Financial Officer and Principal Accounting
Officer
 
 
 
 
 
 

 
 
 


[Signature Page to Joinder Agreement]


--------------------------------------------------------------------------------

 
 
SHAREHOLDER:
 
        SPECTRUM BRANDS, INC.        
 
 
 
 
 
 
By:
/s/ Joanne P. Chomiak
 
 
 
Name: 
Joanne P. Chomiak
 
 
 
Title:
Senior Vice President - Tax and Treasurer
 
 
 
 
 
 

 
 
[Signature Page to Joinder Agreement]


--------------------------------------------------------------------------------

 
 
 
SPECTRUM:
 
        SPECTRUM BRANDS HOLDINGS, INC.        
 
 
 
 
 
 
By:
/s/ Joanne P. Chomiak
 
 
 
Name: 
Joanne P. Chomiak
 
 
 
Title:
Senior Vice President - Tax and Treasurer
 
 
 
 
 
 

 
 
 
 
[Signature Page to Joinder Agreement]


--------------------------------------------------------------------------------